Title: General Orders, 3 August 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, August 3rd 1775.
Parole, Ireland.Countersign, Hartford.


When any plunder is taken from the Enemy (not excepted by the Continental Articles of war) such plunder must be all surrender’d to the Commanding Officer, and as soon as convenient after his arrival at Head Quarters, public Notice must be made, that an Auction will be held in the front of the Encampment for the sale thereof the next day at noon, and the money arising therefrom, is to be equally divided between the Officers and Men, that took it. This Order is not to be construed to extend, to permitting unlawfull and irregular plundering; as any Officer, or Soldier, who shall be found guilty thereof, will be punished with the greatest severity.
All the Armourers, belonging to any of the regiments in the three Brigades, posted in the Lines, or in Cambridge, and those employed in the Artillery; to be at Head Quarters by eight OClock, to morrow morning, and none will be entitled to any pay hereafter, who does not attend at that time.
